The plaintiff in error, hereinafter called defendant, was convicted in the county court of Payne county on a charge of having the unlawful possession of intoxicating liquor, and her punishment was fixed at a fine of $50 and imprisonment in the county jail for a term of 30 days.
Judgment was rendered August 31, 1929. By section 2808, Comp. Stat. 1921, an appeal from a conviction for a misdemeanor must be taken in 60 days from the rendition of the judgment. By that section the court is authorized to extend the time for a further period not to exceed 60 *Page 67 
days. On September 23, 1929, the trial court extended the time for filing the appeal a further period of 20 days, which, with the time fixed by law, allowed 80 days in which to file the appeal. The appeal was filed in this court on November 20, 1929, 81 days after the rendition of the judgment. The appeal not having been filed within the time fixed by law, nor the extension of time made by the court, this court does not acquire jurisdiction.
The attempted appeal is dismissed.